

 
 

--------------------------------------------------------------------------------

 



 
INTERCREDITOR AGREEMENT
 
 
INTERCREDITOR AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”) dated as of June ___, 2008, by and among the Revolving Lender
and Black Forest International, LLC (together with its successors and assigns,
“BFI”), New Earth LNG, LLC, a Delaware limited liability company (the
“Company”), and certain other Persons listed below on the signature pages as
“Obligors.”
 
RECITALS:
WHEREAS, PNG Ventures, Inc. has issued to BFI a 12% Subordinated Secured
Convertible Promissory Note, dated June 3, 2008, in the original principal
amount of $626,250 (the “BFI Note”);


WHEREAS, Greenfield Commercial Credit, LLC, a Michigan limited liability company
(together with its successors and assigns, the “Revolving Lender”) is a party
with Arizona LNG, LLC and Applied Technologies USA, LLC (each a “Revolving
Borrower” and together with the Company, a “Borrower”) to that Loan and Security
Agreement, dated March 1, 2007 (as amended, modified, supplemented, replaced,
restated or Refinanced from time to time in accordance with its terms and the
terms hereof, the “Initial Revolving Credit Agreement”);


WHEREAS, each Obligor (other than Parent) has granted to BFI a Lien (as defined
below) on substantially all of its assets and properties, and the shareholders
of such Obligor have pledged to BFI 100% of the stock of such Obligor, all as
more particularly described in the Term Loan Documents (as defined below);
 
WHEREAS, each Revolving Borrower has granted to the Revolving Lender a Lien on
the Revolving Credit Priority Collateral as collateral security for the payment
and performance of the Revolving Credit Obligations, all as more particularly
described in the Revolving Credit Documents (as defined below);
 
WHEREAS, BFI and the Revolving Lender wish to set forth their agreement as to
certain of their respective rights and obligations with respect to the assets
and properties of the Obligors and their understanding relative to their
respective positions in certain assets and properties of the Obligors; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
Section 1.                           Definitions.
 
1.1           General Terms.  As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and the plural forms of the terms
defined:
 
 “Agreement” has the meaning set forth in the preamble hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
 
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
 
“Borrower” has the meaning set forth in the preamble hereto.
 
“Business Day” means any day of the year that is not a Saturday, a Sunday or a
day on which banks are required or authorized to close in New York City.
 
“Collateral” means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Obligor, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by such Person in favor of a Secured
Creditor, as security for all or any part of the Obligations.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Debt Action” means (a) the filing of a lawsuit by either Secured Creditor
solely to collect the Obligations owed to such Secured Creditor and not to
exercise secured creditor remedies in respect of the Collateral, (b) the demand
by either Secured Creditor for accelerated payment of any and all of the
Obligations owed to such Secured Creditor, (c) the filing of any notice of claim
and the voting of any such claim in any Insolvency Proceeding involving an
Obligor, (d) the filing of any motion in any Insolvency Proceeding permitted
under Section 5 or (e) the filing of any defensive pleading in any Insolvency
Proceeding consistent with the terms of this Agreement.
 
“Designated Permitted Disposition” has the meaning set forth in Section 2.10(a).
 
“Disposition” means any sale, lease, exchange, transfer or other disposition,
and “Dispose” and “Disposed of” shall have correlative meanings.
 
“Distribution” means, with respect to any indebtedness or obligation, (a) any
payment or distribution by any Person of cash, securities or other property, by
setoff or otherwise, on account of such indebtedness or obligation or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.
 
“Documents” means the Revolving Credit Documents and the Term Loan Documents, or
any of them.
 
“Enforcement Action” means (a) any action by either Secured Creditor to
foreclose on the Lien of such Person in any Collateral, (b) any action by either
Secured Creditor to take possession of, or sell or otherwise realize upon, or to
exercise any other rights or remedies with respect to, any Collateral, including
any Disposition after the occurrence of an Event of Default of any Collateral by
an Obligor with the consent of, or at the direction of, a Secured Creditor, (c)
the taking of any other actions by a Secured Creditor against any Collateral,
including the taking of control or possession of, or the exercise of any right
of setoff with respect to, any Collateral and including the exercise of any
voting rights relating to any capital stock composing a portion of the
Collateral and/or (d) the commencement by either Secured Creditor of any legal
proceedings or actions against or with respect to an Obligor or any of such
Obligor’s property or assets or any Collateral to facilitate any of the actions
described in clauses (a),
 

 
 

--------------------------------------------------------------------------------

 

(b) and (c) above, including the commencement of any Insolvency Proceeding;
provided that this definition shall not include any Debt Action.
 
 “Event of Default” means each “Event of Default” or similar term, as such term
is defined in any Term Loan Document or any Revolving Credit Document.
 
“Excess Revolving Obligations” means the sum of (a) the portion of the principal
amount of the loans outstanding under the Revolving Loan Documents and the
undrawn amount of all outstanding Letters of Credit and the unreimbursed amount
of all Letters of Credit that is in excess of the Maximum Revolving Credit
Principal Amount plus (b) without duplication, the portion of interest and fees
on account of such portion of the loans and Letters of Credit described in
clause (a) of this definition; provided, however, that any interest, fees, or
reimbursement obligations in respect of expenses that accrue, or are incurred,
after the date when Revolving Lender or BFI, as applicable, commences
Enforcement Action with respect to all or any material portion of the Collateral
shall not constitute Excess Revolving Obligations, regardless of whether any
such amounts are added to the principal balance of the loans pursuant to the
terms of the Revolving Loan Documents.
 
“Final Order” means an order of the Bankruptcy Court or any other court of
competent jurisdiction as to which the time to appeal, petition for certiorari,
or move for reargument or rehearing has expired and as to which no appeal,
petition for certiorari, or other proceedings for reargument or rehearing shall
then be pending, or, in the event that an appeal, writ of certiorari, or
reargument or rehearing thereof has been filed or sought, such order of the
Bankruptcy Court or other court of competent jurisdiction shall have been
affirmed by the highest court to which such order was appealed, or from which
certiorari, reargument or rehearing was sought, and the time to take any further
appeal, petition for certiorari or move for reargument or rehearing shall have
expired; provided that the possibility that a motion under Rule 59 or Rule 60 of
the Federal Rules of Civil Procedure or any analogous rule under the Federal
Rules of Bankruptcy Procedure or applicable state court rules of civil
procedure, may be filed with respect to such order shall not cause such order
not to be a Final Order.
 
“Initial Revolving Credit Agreement” shall have the meaning set forth in the
recitals hereto.
 
“Insolvency Proceeding” means, as to any Obligor, any of the following:  (a) any
case or proceeding with respect to such Person under the Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization or other law
affecting creditors’ rights or any other or similar proceedings seeking any
stay, reorganization, arrangement, composition or readjustment of the
obligations and indebtedness of such Obligor, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to such Obligor or any of its assets,
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Obligor or (d) any assignment for the benefit of creditors or
any marshalling of assets of such Obligor.
 
“Junior Adequate Protection Liens” shall have the meaning set forth in Section
6.2.
 
“Junior Lien Default Notice” means a notice by BFI to the Revolving Lender
indicating that an Event of Default under the Term Loan Documents has occurred
and that BFI intends to take Enforcement Action against Revolving Credit
Priority Collateral.
 
“Junior Lien Disposition Notice” shall have the meaning set forth in Section
2.10(a).
 

 
 

--------------------------------------------------------------------------------

 

“Junior Obligations” means, as to the Term Loan Priority Collateral, the
Revolving Credit Obligations, and as to the Revolving Credit Priority
Collateral, the Term Loan Obligations.
 
“Junior Secured Creditor” means, as to the Term Loan Priority Collateral, the
Revolving Lender (it being understood that the Revolving Lender has and will
acquire no Lien on the Term Loan Priority Collateral), and as to the Revolving
Credit Priority Collateral, BFI.
 
“Letters of Credit” means the “Letters of Credit,” as that term is defined in
the Revolving Credit Agreement in effect on the date hereof.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
arrangement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Lock-Box Account” means deposit account number #1852 316395 established at
Comerica Bank for receipt of collections of receivables pursuant to lock box
arrangement among the Revolving Lender and the Revolving Borrowers.
 
“Maximum Revolving Credit Principal Amount” means, as of any date of
determination, (a) $2,500,000 minus (b) permanent reductions of revolving loan
commitments under the Revolving Credit Documents after the date hereof plus (c)
interest, fees, costs, expenses, indemnities and other amounts payable pursuant
to the terms of the Revolving Credit Documents, whether or not the same are
added to the principal amount of the Revolving Credit Obligations and including
the same as would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in any such Insolvency Proceeding.
 
“Non-Priority Collateral” means, as to BFI, the Revolving Credit Priority
Collateral, and, as to the Revolving Lender, the Term Loan Priority Collateral
(it being understood that the Revolving Lender has and will acquire no Lien on
Term Loan Priority Collateral).
 
“Obligations” means the Term Loan Obligations and the Revolving Credit
Obligations, or any of them.
 
“Obligor” means the Company and each other Person liable on or in respect of any
Obligations or that has granted a Lien on any property or assets as Collateral,
together with such Person’s successors and assigns, including a receiver,
trustee or debtor-in-possession on behalf of such Person.
 
“Paid in Full” or “Payment in Full” means, with respect to any Obligations,
that: (a) all of such Obligations (other than contingent indemnification
obligations for which no underlying claim has been asserted) have been
indefeasibly paid, performed or discharged in full (with all such Obligations
consisting of monetary or payment obligations having been paid in full in cash),
(b) no Person has any further right to obtain any loans, letters of credit,
bankers’ acceptances, or other extensions of credit under the documents relating
to such Obligations and (c) any and all letters of credit, bankers’ acceptances
or similar instruments issued under such documents have been cancelled and
returned (or backed by stand-by guarantees or cash collateralized) in accordance
with the terms of such documents.
 
“Parent” means PNG Ventures, Inc., a Nevada corporation.
 

 
 

--------------------------------------------------------------------------------

 

“Payment Rights” means any right of any Obligor to the payment of money arising
from the Disposition of any Inventory or rendition of services, whether such
right to payment constitutes an Account or Payment Intangible or is evidenced by
or consists of a Document, Instrument, Chattel Paper, Letter-of-Credit Right or
Supporting Obligation.
 
“Permitted Collateral Sale” means any Disposition of Priority Collateral so long
as such Disposition is permitted under the Priority Documents as in effect on
the date hereof.
 
“Permitted Junior Lien Disposition” shall mean a Disposition of any Revolving
Credit Priority Collateral (other than collection of an obligation) in
connection with an Enforcement Action by BFI after the expiration of the
Standstill Period and subject to the terms of Section 3.1 of this Agreement
which Disposition is commercially reasonable in all respects and undertaken on
an arm’s length basis with parties which are not Affiliates of BFI.
 
“Person” means an individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture, governmental authority or any other entity or
regulatory body.
 
“Priority Claim Avoidance” shall have the meaning set forth in Section 6.4.
 
“Priority Collateral” means, as to BFI, the Term Loan Priority Collateral (it
being understood that the Revolving Lender has and will acquire no Lien on Term
Loan Priority Collateral), and as to the Revolving Lender, the Revolving Credit
Priority Collateral.
 
“Priority Documents” means, as to the Revolving Credit Priority Collateral, the
Revolving Credit Documents and as to the Term Loan Priority Collateral, the Term
Loan Documents.
 
“Priority Obligations” means, as to the Term Loan Priority Collateral, the Term
Loan Obligations and as to the Revolving Credit Priority Collateral, the
Revolving Credit Obligations.
 
“Priority Secured Creditor” means, as to the Term Loan Priority Collateral, BFI
(it being understood that the Revolving Lender has and will acquire no Lien on
Term Loan Priority Collateral), and as to the Revolving Credit Priority
Collateral, the Revolving Lender.
 
“Purchase Notice” shall have the meaning set forth in Section 5.1.
 
 “Refinance”, “Refinancings” and “Refinanced” means, in respect of any
Obligations, to issue other indebtedness in exchange or replacement for such
Obligations, in whole or in part.
 
“Release Documents” shall have the meaning set forth in Section 2.5.
 
“Release Event” means the taking of any Enforcement Action by a Secured Creditor
against all or any portion of Collateral that is Priority Collateral as to such
Secured Creditor (including a Disposition conducted by an Obligor with the
consent of such Secured Creditor) or, after the occurrence and during the
continuance of an Insolvency Proceeding by or against an Obligor, the entry of
an order of the Bankruptcy Court pursuant to Section 363 of the Bankruptcy Code
authorizing the sale of all or any portion of such Collateral with the support
of such Secured Creditor.
 
“Revolver Purchase Option Closing Date” shall have the meaning set forth in
Section 5.2.
 

 
 

--------------------------------------------------------------------------------

 

“Revolving Borrower” shall have the meaning set forth in the recitals hereto.
 
“Revolving Credit Agreement” means (a) the Initial Revolving Credit Agreement
and (b) each loan or credit agreement evidencing any replacement, substitution,
renewal, or Refinancing of the Obligations under the Revolving Credit Agreement,
in each case as amended, restated, supplemented, replaced, substituted or
Refinanced in accordance with the terms of this Agreement.
 
“Revolving Credit Documents” means the Revolving Credit Agreement, and all other
agreements, documents and instruments at any time executed and/or delivered by
the Revolving Obligors or any other Person with, to or in favor of the Revolving
Lender in connection therewith or related thereto, including such documents
evidencing successive Refinancings of the Revolving Credit Obligations in each
case, as amended, amended and restated, supplemented, modified, replaced,
substituted or renewed from time to time in accordance with the terms of this
Agreement.
 
“Revolving Credit Obligations” means all obligations, obligations to post cash
collateral in respect of Letters of Credit or indemnities in respect thereof,
liabilities and indebtedness of every kind, nature and description owing by the
Revolving Borrowers to the Revolving Lender evidenced by or arising under one or
more of the Revolving Credit Documents (including the Revolving Loans), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, including principal, interest,
charges, fees, costs, indemnities and reasonable expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Revolving Credit Agreement and whether
arising before, during or after the commencement of any Insolvency Proceeding
with respect to any Revolving Obligor (and including the payment of interest
which would accrue and become due but for the commencement of such Insolvency
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such Insolvency Proceeding), exclusive of the Excess Revolving
Obligations, which Excess Revolving Obligations shall be excluded from (and
shall not constitute) Revolving Credit Obligations.
 
“Revolving Credit Priority Collateral” means all right, title and interest of
the Revolving Borrowers in and to the following types of property, whether now
owned or hereafter created, acquired or arising and wherever located: (i) all
Payment Rights; (ii) all Inventory; (iii) all Documents relating to or
evidencing any Inventory; (iv) all rights, remedies, security and liens, in, to
and in respect of the types of property referred to in clauses (i), (ii) or
(iii) above, including rights of stoppage in transit, replevin, repossession and
reclamation and other rights and remedies of an unpaid vendor, lien or secured
party, guaranties or other contracts of suretyship with respect to the Accounts
and Inventory, deposits or other security for the obligation of any account
debtor obligated on or in connection with any Account, and credit and other
insurance relating to any Account; (v) all items of Inventory relating to, or
which by sale have resulted in, Payment Rights, including all items of Inventory
described in invoices or other documents or instruments with respect to, or
otherwise representing or evidencing, any Payment Rights, and all returned,
reclaimed or repossessed items of Inventory pertaining to any Payment Right;
(vi) all amounts on deposit in the Lock-Box Account, except to the extent that
any such amounts have been identified as proceeds of Term Loan Priority
Collateral; (vii) all amounts on deposit in any Term Loan Priority Account, in
each case, to the extent that any such amounts have been identified as proceeds
of Revolving Credit Priority Collateral; (viii) all contracts and agreements for
the sale of Inventory; (ix) all books, records, ledger cards, computer programs,
software and other property at any time evidencing or relating to any or all of
the foregoing; and (x) subject to the limitations set forth in clauses (vi) and
(vii) of this definition, all proceeds of any of the items described in clauses
(i) through (ix) above, in any form (including any insurance proceeds or claims
by any Revolving Borrower against third parties, for loss or damage to or
destruction of any or all of the foregoing).  Notwithstanding the foregoing, in
no event shall property that is otherwise Revolving Credit Priority Collateral
constitute Term Loan Priority Collateral
 

 
 

--------------------------------------------------------------------------------

 

due to the fact that it was acquired by a Revolving Obligor with the cash
proceeds of Term Loan Priority Collateral, and no proceeds of an advance under
the Revolving Credit Agreement shall constitute Term Credit Priority
Collateral.  For purposes of this definition, returned items of Inventory in
connection with any sale thereof shall continue to constitute Revolving Credit
Priority Collateral, whether or not such items are being held for sale.
 
“Revolving Credit Secured Claim” means any portion of the Revolving Credit
Obligations.
 
“Revolving Credit Termination Date” means the date on which all Revolving Credit
Obligations have been Paid in Full.
 
“Revolving Lender” has the meaning set forth in the recitals hereto.
 
“Revolving Loans” means the loans or advances made or outstanding under the
Revolving Credit Documents.
 
“Revolving Obligor” means each Revolving Borrower, Parent and the Company.
 
“Secured Claim” means a Term Loan Secured Claim or a Revolving Credit Secured
Claim.
 
“Secured Creditors” means BFI and the Revolving Lender, or either of them.
 
“Senior Adequate Protection Liens” shall have the meaning set forth in Section
6.2.
 
“Standstill Period” means the period commencing on the date of an Event of
Default and ending upon the date which is the earlier of (a) 180 days after the
Revolving Lender has received a Junior Lien Default Notice with respect to such
Event of Default and (b) the date on which the Revolving Credit Obligations have
been Paid in Full; provided that in the event that as of any day during such
180 days, no Event of Default in respect of the Term Loan Obligations is
continuing, then the Standstill Period shall be deemed not to have commenced.
 
“Term Credit Agreement” means (a) the BFI Note and (b) each promissory note or
other instrument evidencing any initial or subsequent replacement, substitution,
renewal, or Refinancing of the Obligations under the BFI Note, in each case as
the same may from time to time be amended, amended and restated, supplemented,
modified, replaced, substituted, renewed or Refinanced in accordance with the
terms of this Agreement.
 
 “Term Loan” means the term loan made or outstanding under the Term Loan
Documents.
 
“Term Loan Documents” means the Term Credit Agreement, each guaranty, security
agreement, mortgage, deed of trust or other collateral or security document
related thereto, constituting collateral therefor or supporting the payment
thereof and all other agreements, documents and instruments at any time executed
and/or delivered by any Obligor or any other Person with, to or in favor of BFI
in connection therewith or related thereto, including such documents evidencing
successive Refinancings of the Term Loan Obligations, in each case, as amended,
amended and restated, supplemented, modified, replaced, substituted or renewed
from time to time in accordance with the terms of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Term Loan Obligations” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by the Company or any other Obligor
under the Term Loan Documents, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
indemnities and reasonable expenses, however evidenced, and whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Term Credit Agreement and whether arising before, during or
after the commencement of any Insolvency Proceeding with respect to the Company
or any other Obligor (as such term is defined in the Term Credit Agreement) (and
including the payment of any principal, interest, fees, cost, expenses and other
amounts (including default rate interest) which would accrue and become due but
for the commencement of such Insolvency Proceeding whether or not such amounts
are allowed or allowable in whole or in part in any such Insolvency Proceeding).
 
 “Term Loan Priority Collateral” means all Collateral other than Revolving
Credit Priority Collateral (it being understood that the Revolving Lender has
and will acquire no Lien on Term Loan Priority Collateral).
 
“Term Loan Secured Claim” means any portion of the Term Loan Obligations.
 
“Term Loan Termination Date” means the date on which all Term Loan Obligations
have been Paid in Full.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“UCC Notice” shall have the meaning set forth in Section 3.1.
 
The terms “Account,” “Chattel Paper,” “Document,” “Equipment,” “General
Intangible,” “Goods,” “Instrument,” “Inventory,” “Letter-of-Credit Right,”
“Payment Intangible,” and ““ shall have the meanings ascribed to them in the
Uniform Commercial Code as in effect in the State of New York from time to time.
 
1.2           Certain Matters of Construction.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and section references are to this Agreement unless otherwise
specified.  For purposes of this Agreement, the following additional rules of
construction shall apply: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter, (b) the term
“including” shall not be limiting or exclusive, unless specifically indicated to
the contrary, (c) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations and
(d) unless otherwise specified, all references to any instruments or agreements,
including references to any of this Agreement and the Documents, shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof, in each case, made in accordance with the terms hereof.
 
 
Section 2.                           Security Interests; Priorities.
 
2.1           Priorities.
 

 
 

--------------------------------------------------------------------------------

 

(a)           Each Secured Creditor hereby acknowledges that other Secured
Creditor has been granted Liens upon the Collateral to secure its respective
Obligations and hereby consents to such grant.
 
(b)           Notwithstanding the foregoing, no Obligor has granted to the
Revolving Lender any Lien upon any Term Loan Priority Collateral, and
notwithstanding anything to the contrary contained in this Agreement, BFI has
not consented to any grant by any Obligor to the Revolving Lender or as security
for the Revolving Credit Obligations of any Lien upon any Term Loan Priority
Collateral.  Until the Term Loan Termination Date, no Obligor shall grant and
the Revolving Lender shall not accept, any Lien upon any Term Loan Collateral as
security for any Revolving Credit Obligations.  In the event any such Lien is
granted, the Revolving Lender shall promptly execute and deliver and cause to be
properly filed or recorded any and all instruments and documents in order to
terminate and release of record any such Lien.
 
(c)           The Liens of the Revolving Lender on the Revolving Credit Priority
Collateral to the extent securing Revolving Credit Obligations shall be senior
and prior in right to the Liens of BFI on the Revolving Credit Priority
Collateral, and such Liens of BFI on the Revolving Credit Priority Collateral
are and shall be junior and subordinate to the Liens of the Revolving Lender in
the Revolving Credit Priority Collateral to the extent securing Revolving Credit
Obligations.
 
(d)           The priorities of the Liens provided in this Section 2.1 shall not
be altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or Refinancing of any of the
Obligations, nor by any action or inaction which either of the Secured Creditors
may take or fail to take in respect of the Collateral.
 
2.2           No Alteration of Priority.  The priorities set forth in this
Agreement are applicable irrespective of the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of each Secured Creditor in any Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Documents.
 
2.3           Perfection; Contesting Liens. Each Secured Creditor shall be
solely responsible for perfecting and maintaining the perfection of its Lien in
the Collateral in which such Secured Creditor has been granted a Lien.  The
foregoing provisions of this Agreement are intended solely to govern the
respective Lien priorities as among the Secured Creditors and shall not impose
on either Secured Creditor any obligations in respect of the Disposition of
proceeds of any Collateral that would conflict with prior perfected claims
therein in favor of any other Person or any order or decree of any court or
governmental authority or any applicable law.  Each Secured Creditor agrees that
it will not institute or join in any contest of the validity, perfection,
priority or enforceability of the Liens of the other Secured Creditor in the
Collateral or the enforceability of the Term Loan Obligations or the Revolving
Credit Obligations; provided that nothing in this Agreement shall be construed
to prevent or impair the rights of BFI or the Revolving Lender to enforce this
Agreement, including the provisions hereof relating to Lien priority.
 
2.4           Proceeds of Collateral.  Any Non-Priority Collateral or proceeds
thereof received by either Secured Creditor including, without limitation, any
such Non-Priority Collateral constituting proceeds, or any payment or
Distribution, that may be received by either Secured Creditor (a) in connection
with the exercise of any right or remedy (including any right of setoff) with
respect to Non-Priority Collateral, (b) in connection with any insurance policy
claim or any condemnation award (or deed in lieu of condemnation) as to
Non-Priority Collateral, (c) from the collection or other Disposition of, or
realization on, Non-Priority Collateral, whether or not pursuant to an
Insolvency Proceeding or (d) in violation of this Agreement, shall be segregated
and held in trust and promptly paid over to the Priority
 

 
 

--------------------------------------------------------------------------------

 

Secured Creditor, in the same form as received, with any necessary endorsements,
and each Junior Secured Creditor hereby authorizes the Priority Secured Creditor
to make any such endorsements as agent for the Junior Secured Creditor (which
authorization, being coupled with an interest, is irrevocable). Nothing
contained in this Section 2.4 shall constitute consent to the Revolving Lender
obtaining a Lien upon any Term Loan Priority Collateral.
 
2.5           Release of Collateral Upon Permitted Collateral Sale.  Each Junior
Secured Creditor shall at any time in connection with any Permitted Collateral
Sale of Collateral, that, as to such Junior Secured Creditor, is Non-Priority
Collateral and that is made free and clear of the Liens of the Priority Secured
Creditor (such Lien continuing as to proceeds):  (a) upon the request of the
Revolving Lender, as to Revolving Credit Priority Collateral subject to such
Permitted Collateral Sale, release or otherwise terminate its Liens on such
Collateral, (b) promptly deliver such terminations of financing statements,
partial lien releases, and discharges, endorsements, assignments or other
instruments of transfer, termination or release (collectively, “Release
Documents”) and take such further actions as the Revolving Lender shall
reasonably require in order to release and/or terminate such Junior Secured
Creditor’s Liens on the Revolving Credit Priority Collateral subject to such
Permitted Collateral Sale, and (c) be deemed to have consented under the
applicable Documents to such Permitted Collateral Sale and to have waived the
provisions of the applicable Documents to the extent necessary to permit such
transaction and, in the case of a Permitted Collateral Sale of Revolving Credit
Priority Collateral be deemed to have consented to such Permitted Collateral
Sale free and clear of BFI’s security interest (it being understood that in the
case of a Permitted Collateral Sale of Revolving Credit Priority Collateral, BFI
shall still, subject to the terms of this Agreement, have a security interest
with respect to the proceeds of such Revolving Credit Priority Collateral).  In
the case of a Permitted Collateral Sale consisting of the sale or disposition of
all or substantially all of the equity interests or assets of any Revolving
Obligor (other than a Revolving Borrower), upon the request of BFI, the
Revolving Lender shall release such Revolving Obligor from its obligations, if
any, under the Revolving Credit Documents (in the event that such Revolving
Obligor will cease to be obligated in respect of the Term Loan Obligations) and
execute such documents in order to effect such release as BFI shall request.
 
2.6           Release of Collateral Upon Release Event.  The Junior Secured
Creditor shall, at any time in connection with a Release Event with respect to
any Collateral that, as to such Junior Secured Creditor,  is Non-Priority
Collateral:  (a) upon the request of the Revolving Lender with respect to
Revolving Credit Priority Collateral subject to such Release Event (which
request will specify the principal proposed terms of the sale and the type and
amount of consideration expected to be received in connection therewith),
release or otherwise terminate its Liens on such Collateral to the extent the
Disposition of such Collateral is either by (i) the Revolving Lender or its
agents or representatives or (ii) an Obligor with the consent of the Revolving
Lender, (b) be deemed to have consented under the applicable Documents to such
Disposition and to have waived the provisions of the applicable Documents to the
extent necessary to permit such transaction and , in the case of a Release Event
as to Revolving Credit Priority Collateral, be deemed to have consented to such
Release Event free and clear of BFI’s Liens (it being understood that BFI shall
still, subject to the terms of this Agreement, have a security interest with
respect to the proceeds of such Revolving Credit Priority Collateral) and (c)
deliver such Release Documents and take such further actions as the Priority
Secured Creditor may reasonably require in connection therewith; provided that,
(i) such release by BFI shall not extend to or otherwise affect any of the
rights of BFI to the proceeds from any such Disposition of such Revolving Credit
Priority Collateral, and (ii) the Revolving Lender shall apply the proceeds of
such Disposition to the reduction of the Revolving Credit Obligations (which, to
the extent proceeds of Dispositions from Enforcement Actions from and after the
time of commencement of the Enforcement Actions culminating in such Release
Event exceed $500,000 in the aggregate, shall permanently reduce the Revolving
Credit Obligations) and turn over any excess to BFI for application to the Term
Loan Obligations.  In the case of a Release Event  with respect to all or
substantially all of the equity interests or assets of any Revolving Obligor
(other than a Revolving
 

 
 

--------------------------------------------------------------------------------

 

Borrower), upon the request of BFI, the Revolving Lender shall release such
Revolving Obligor from its obligations under the Revolving Credit Documents (in
the event that such Obligor will cease to be obligated in respect of the Term
Loan Obligations) and execute such documents in order to effect such release as
BFI shall request.
 
2.7           Power of Attorney.  As to any Collateral that, as to any Junior
Secured Creditor, is Non-Priority Collateral, such Junior Secured Creditor
hereby irrevocably constitutes and appoints the Priority Secured Creditor as to
such Collateral and any officer of such Priority Secured Creditor, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Junior Secured
Creditor and in the name of the Junior Secured Creditor or in such Priority
Secured Creditor’s own name, from time to time in such Priority Secured
Creditor’s discretion, for the purpose of carrying out the terms of Sections 2.5
and 2.6 hereof, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of such Sections, including any Release Documents, and, in
addition, to take any and all other appropriate and commercially reasonable
action for the purpose of carrying out the terms of such Sections, such power of
attorney being coupled with an interest and irrevocable until the Term Loan
Termination Date, if the Junior Secured Creditor is the Revolving Lender, or the
Revolving Credit Termination Date, if the Junior Secured Creditor is BFI.  The
Junior Secured Creditor hereby ratifies all that said attorneys shall lawfully
do or cause to be done pursuant to the power of attorney granted in this Section
2.7.  No Person to whom this power of attorney is presented, as authority for
the Priority Secured Creditor to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from any Junior Secured
Creditor as to the authority of the Priority Secured Creditor to take any action
described herein, or as to the existence of or fulfillment of any condition to
this power of attorney, which is intended to grant to the Priority Secured
Creditor the authority to take and perform the actions contemplated herein.  The
Junior Secured Creditor irrevocably waives any right to commence any suit or
action, in law or equity, against any Person which acts in reliance upon or
acknowledges the authority granted under this power of attorney. Nothing
contained in this Section 2.7 shall constitute consent to the Revolving Lender
obtaining a Lien upon any Term Loan Priority Collateral.
 
2.8           Waiver.  Each Secured Creditor (a) waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations under the
Documents and notice of or proof of reliance by the Secured Creditors upon this
Agreement and protest, demand for payment or notice except to the extent
otherwise specified herein and (b) acknowledges and agrees that the other
Secured Creditors have relied upon the Lien priority and other provisions hereof
in entering into the Documents and in making funds available to the applicable
Borrower thereunder.
 
2.9           Notice of Interest In Collateral.  This Agreement is intended, in
part, to constitute an authenticated notification of a claim by each Secured
Creditor to the other Secured Creditor of an interest in the Collateral in
accordance with the provisions of Sections 9-611 and 9-621 of the UCC.
 
2.10           Permitted Junior Lien Dispositions.  (a) If, after the expiration
of the Standstill Period and subject to Section 3.1 of this Agreement, BFI seeks
to consummate any Permitted Junior Lien Disposition in connection with any
Enforcement Action that is permitted hereunder, BFI shall provide notice to the
Revolving Lender of its election to consummate such a Permitted Junior Lien
Disposition, which will specify the principal proposed terms of the sale,
identity of the expected purchasers (if known) and the type and amount of
consideration expected to be received in connection therewith (a “Junior Lien
Disposition Notice”).  Within 10 Business Days of its receipt of a Junior Lien
Disposition Notice, the Revolving Lender shall provide written notice to BFI
whether the Revolving Lender (i) will release its Liens on such Revolving Credit
Priority Collateral that is the subject of such Permitted Junior Lien
Disposition or (ii) intends to commence an Enforcement Action with respect to
all or any portion of such Revolving Credit Priority Collateral.  If the
Revolving Lender notifies BFI that it has elected not to
 

 
 

--------------------------------------------------------------------------------

 

release its Lien on such Revolving Credit Priority Collateral that is the
subject of such Permitted Junior Lien Disposition and that it does not intend to
commence an Enforcement Action (a “Designated Permitted Disposition”) then, the
provisions of any other section of this Agreement to the contrary
notwithstanding, the proceeds of such Designated Permitted Disposition shall be
applied to the Term Loan Obligations, until Paid in Full; provided that the
Revolving Lender shall be deemed to have waived the provisions of the applicable
Documents to the extent necessary to permit such Designated Permitted
Disposition.  In any event, any collection of an obligation constituting
Revolving Credit Priority Collateral shall be paid to the Revolving Lender for
application to the permanent reduction of the Revolving Credit
Obligations.  Nothing contained in this Agreement shall restrict the right of
BFI to take any Enforcement Action at any time with respect to Term Loan
Priority Collateral or to require BFI to give any notice of same or to account
for any proceeds of any Disposition of Term Loan Priority Collateral.
 
(b)           In the case of any other Permitted Junior Lien Disposition as to
which the Revolving Lender has not notified BFI that the Revolving Lender
intends to commence an Enforcement Action with respect to all or any part of the
Revolving Credit Priority Collateral (and as to which the Revolving Lender does
not thereafter commence any such Enforcement Action), the Revolving Lender shall
(i) upon the request of BFI, and concurrent with such Permitted Junior Lien
Disposition (free of the Lien securing Term Loan Obligations, such Lien
attaching to proceeds), release or otherwise terminate its Liens on such
Revolving Credit Priority Collateral, (ii) be deemed to have consented under the
Revolving Credit Documents to such Disposition free and clear of the Revolving
Lender’s Liens (it being understood that the Revolving Lender shall still, but
subject to this Agreement, have a security interest with respect to the proceeds
of such Revolving Credit Priority Collateral) and to have waived the provisions
of the Revolving Credit Documents to the extent necessary to permit such
transaction and (iii) deliver such Release Documents and take such further
actions as BFI may reasonably require in connection therewith; provided,
however, that subject to and in accordance with Section 2.4 hereof, BFI shall
cause to be paid and/or delivered directly to the Revolving Lender all proceeds
of any Permitted Junior Lien Disposition (other than a Designated Permitted
Disposition, which shall be applied as provided in clause (a) above) for
application in accordance with the priorities set forth in this Agreement.
 
Section 3.                           Enforcement of Security.
 
3.1           Management of Collateral.  Subject to the other terms and
conditions of this Agreement, the Revolving Lender, and without regard to this
Agreement, BFI, shall have the exclusive right to manage, perform and enforce
the terms of the applicable Documents with respect to their respective Priority
Collateral, to exercise and enforce all privileges and rights thereunder
according to their sole discretion and the exercise of their sole business
judgment, including the exclusive right to take or retake control or possession
of such Priority Collateral and to hold, prepare for sale, process, Dispose of,
or liquidate such Priority Collateral and to incur expenses in connection with
such Disposition and to exercise all the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction.  In conducting any public or
private sale under the UCC, the Revolving Lender shall give BFI such notice (a
“UCC Notice”) of such sale as may be required by the applicable UCC; provided,
however, that 10 days’ notice shall be deemed to be commercially reasonable
notice.  Except as specifically provided in this Section 3.1 or 3.3 below,
notwithstanding any rights or remedies available to BFI under any of the Term
Loan Documents, applicable law or otherwise, BFI shall not, directly or
indirectly, take any Enforcement Action with respect to Revolving Credit
Priority Collateral; provided that, subject at all times to the provisions of
Section 2, upon the expiration of the applicable Standstill Period, BFI may take
any Enforcement Action as to Revolving Credit Priority Collateral (provided that
it gives the Revolving Lender at least 10 Business Days written notice prior to
taking such Enforcement Action); provided, further, that notwithstanding the
expiration of the Standstill Period or anything herein to the contrary, in no
event shall BFI exercise or continue to exercise any such rights or remedies, or
commence or petition
 

 
 

--------------------------------------------------------------------------------

 

for any such action or proceeding (including any foreclosure action or
proceeding) as to Revolving Credit Priority if the Priority Secured Creditor
shall have commenced the enforcement or exercise of any rights or remedies with
respect to such Revolving Credit Priority Collateral or any such action or
proceeding (including, without limitation, any of the following (if undertaken
and pursued to consummate a Disposition of such Revolving Credit Priority
Collateral within a commercially reasonable time): the solicitation of bids from
third parties to conduct the liquidation of all or any material portion of
Revolving Credit Priority Collateral, the engagement or retention of sales
brokers, marketing agents, investment bankers, accountants, auctioneers or other
third parties for the purpose of valuing, marketing, promoting or selling all or
any material portion of Revolving Credit Priority Collateral, the notification
of account debtors to make payments to the Revolving Lender or its agents (other
than to a lock box or similar arrangement in the ordinary course of business),
the initiation of any action to take possession of all or any material portion
of Revolving Credit Priority Collateral or the commencement of any legal
proceedings or actions against or with respect to the foreclosure and sale of
all or any material portion of Revolving Credit Priority Collateral, or the
diligent attempt in good faith to vacate any stay prohibiting an Enforcement
Action with respect to all or any material portion of Revolving Credit Priority
Collateral or diligently attempting in good faith to vacate any stay prohibiting
an Enforcement Action.
 
3.2           Notices of Default.  Each Secured Creditor shall give to the other
Secured Creditor concurrently with the giving thereof to any Revolving Obligor
(a) a copy of any written notice by such Secured Creditor of an Event of Default
under any of its Documents or a written notice of demand for payment from such
Revolving Obligor and (b)  a copy of any written notice sent by such Secured
Creditor to a Revolving Obligor stating such Secured Creditor’s intention to
exercise any material enforcement rights or remedies against such Revolving
Obligor, including written notice pertaining to any foreclosure on all or any
material part of the Revolving Credit Priority Collateral or other judicial or
non-judicial remedy in respect thereof, and any legal process served or filed in
connection therewith; provided that the failure of either Secured Creditor to
give such required notice shall not result in any liability to such Secured
Creditor or affect the enforceability of any provision of this Agreement,
including the relative priorities of the Liens of the Secured Creditors as
provided herein, and shall not affect the validity or effectiveness of any such
notice as against any Revolving Obligor.
 
3.3           Permitted Actions.  Section 3.1 shall not be construed to limit or
impair in any way the right of:  (a) either Secured Creditor to bid for or
purchase Collateral at any private or judicial foreclosure upon such Collateral
initiated by any Secured Creditor, (b) either Secured Creditor to join (but not
control) any foreclosure or other judicial lien enforcement proceeding with
respect to the Collateral initiated by another Secured Creditor for the sole
purpose of protecting such Secured Creditor’s Lien on the Collateral, so long as
it does not delay or interfere with the exercise by such other Secured Creditor
of its rights under this Agreement, the Documents and under applicable law and
(c) BFI to receive any remaining proceeds of Revolving Credit Priority
Collateral after the Revolving Credit Obligations have been Paid in Full.
 
3.4           Collateral In Possession.
 
(a)           In the event that either Secured Creditor takes possession of or
has “control” (as such term is used in the UCC as in effect in each applicable
jurisdiction) over any Revolving Credit Priority Collateral for purposes of
perfecting its Lien therein, such Secured Creditor shall be deemed to be holding
such Revolving Credit Priority Collateral as representative for all Secured
Creditors, solely for purposes of perfection of its Lien under the UCC; provided
that such possessing or controlling Secured Creditor shall not have any duty or
liability to protect or preserve any rights pertaining to any of the Revolving
Credit Priority Collateral for the other Secured Creditor.  Promptly following
the Term Loan Termination Date or Revolving Credit Termination Date, as the case
may be, BFI or the Revolving Lender, as the case may be, shall, upon the request
of the Revolving Lender or BFI, as the case may be, deliver the remainder
 

 
 

--------------------------------------------------------------------------------

 

of the Revolving Credit Priority Collateral, if any, in its possession to the
designee of the requesting Secured Creditor (except as may otherwise be required
by applicable law or court order).
 
(b)         It is understood and agreed that this Section 3.4 is intended solely
to assure continuous perfection of the Liens granted under the applicable
Documents, and nothing in this Section 3.4 shall be deemed or construed as
altering the priorities or obligations set forth elsewhere in this
Agreement.  The duties of each party under this Section 3.4 shall be mechanical
and administrative in nature, and no party shall have, or be deemed to have, by
reason of this Agreement or otherwise a fiduciary relationship in respect of the
other party.
 
3.5           Waiver of Marshalling and Similar Rights.  Each Secured Creditor,
to the fullest extent permitted by applicable law, waives as to each other
Secured Creditor any requirement regarding, and agrees not to demand, request,
plead or otherwise claim the benefit of, any marshalling, appraisement,
valuation or other similar right that may otherwise be available under
applicable law.
 
3.6           Insurance and Condemnation Awards.  So long as the Revolving
Credit Termination Date has not occurred, the Revolving Lender, shall have the
exclusive right, subject to the rights of the Revolving Borrowers under the
applicable Documents, to settle and adjust claims in respect of the Revolving
Credit Priority Collateral under policies of insurance and to approve any award
granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Revolving Credit Priority Collateral.  After the
occurrence of the Revolving Credit Termination Date, BFI, shall have the
exclusive right, subject to the rights of the Revolving Borrowers under the
applicable Documents, to settle and adjust claims in respect of the Revolving
Credit Priority Collateral under policies of insurance and to approve any award
granted in condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Revolving Credit Priority Collateral.  At all
times, BFI shall have the exclusive right, subject to the rights of the Obligors
to settle and adjust claims in respect of the Term Loan Priority Collateral
under policies of insurance and to approve any award granted in any condemnation
or similar proceeding, or any deed in lieu of condemnation, in respect of the
Term Loan Priority Collateral.
 
Section 4.                           Covenants
 
4.1           Amendment of Term Loan Documents.  BFI may at any time and from
time to time and without consent of or notice to the Revolving Lender, without
incurring any liability to the Revolving Lender and without impairing or
releasing any rights or obligations hereunder or otherwise, amend, restate,
supplement, modify, substitute, renew or replace any or all of the Term Loan
Documents provided, however, that without the consent of the Revolving Lender,
BFI shall not amend, restate, supplement, modify substitute, renew or replace
any or all of the Term Loan Documents to restrict the ability of any Revolving
Obligor to amend any Revolving Credit Documents.
 
4.2           Amendments to Revolving Credit Documents.  The Revolving Lender
may at any time and from time to time and without consent of or notice to BFI,
without incurring any liability to BFI and without impairing or releasing any
rights or obligations hereunder or otherwise, amend, restate, supplement,
modify, substitute, Refinance, renew or replace any or all of the Revolving
Credit Documents; provided, however, that without the consent as provided for in
the Prior Intercreditor Agreement (hereafter defined), the Revolving Lender
shall not amend, restate, supplement, modify substitute, renew or replace any or
all of the Revolving Credit Documents to (a) directly increase the interest
rates on the Revolving Credit Obligations to an amount greater than 3.0% per
annum above rates as are in effect on the date hereof (excluding, without
limitation, fluctuations in underlying rate indices and imposition of a default
rate of 2% per annum), (b) increase the amount of the Revolving Credit
Obligations to an amount in excess of the Maximum Revolving Credit Principal
Amount, (c) impose
 

 
 

--------------------------------------------------------------------------------

 

restrictions on the ability of any Obligor to amend any Term Loan Documents or
(d) obtain a Lien on any Collateral, other than Revolving Credit Priority
Collateral.
 
4.3           Enforcement Actions by Junior Secured
Creditors.                                                                                                BFI
shall give the Revolving Lender at least 10 Business Days’ written notice prior
to taking any Enforcement Action as to any Revolving Credit Priority Collateral,
which notice may be given during the pendency of any Standstill Period.
 
Section 5.                      [Intentionally Omitted.]
 
Section 6.                           Bankruptcy Matters.
 
6.1           Bankruptcy.  This Agreement shall be applicable both before and
after the filing of any petition by or against any Obligor under the Bankruptcy
Code or any other Insolvency Proceeding and all converted or succeeding cases in
respect thereof, and all references herein to any Obligor shall be deemed to
apply to the trustee for such Obligor and such Obligor as a
debtor-in-possession.  The relative rights of BFI and the Revolving Credit
Creditors in respect of any Collateral or proceeds thereof shall continue after
the filing of such petition on the same basis as prior to the date of such
filing.   This Agreement shall constitute a “subordination agreement” for the
purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable in
any Insolvency Proceeding in accordance with its terms.
 
6.2           Adequate Protection.  In any Insolvency Proceeding, if the
Revolving Lender (or any subset thereof) is granted adequate protection in the
form of a replacement Lien in respect of Revolving Credit Priority Collateral (a
“Senior Adequate Protection Lien”), BFI may seek (and the Revolving Lender may
not oppose) adequate protection of BFI’s interests in the Revolving Credit
Priority Collateral in the form of (i) a replacement Lien on the additional
collateral subject to the Senior Adequate Protection Liens (the “Junior Adequate
Protection Liens”), which Junior Adequate Protection Liens, if granted, will be
subordinate to all Liens (other than Liens in Term Loan Priority Collateral or a
Senior Adequate Protection Lien granted to BFI in respect of the Term Loan
Priority Collateral) securing the Revolving Credit Obligations (including,
without limitation, the Senior Adequate Protection Liens and any “carve-out”
agreed to by the Revolving Lender) on the same basis as the other Non-Priority
Liens of BFI are so subordinated under this Agreement and (ii) super-priority
claims under Section 507(b) of the Bankruptcy Code junior in all respects to the
super-priority claims granted under Section 507(b) of the Bankruptcy Code to the
Revolving Lender on account of any of the Revolving Credit Obligations.  Except
as expressly set forth above, BFI shall not seek replacement liens,
post-petition interest and/or adequate protection payments in any Insolvency
Proceeding in respect of the Revolving Credit Priority Collateral, and the
Revolving Lender may oppose any payments proposed to be made by any Revolving
Borrower or other Obligor or the Revolving Credit Obligations to BFI in respect
of BFI’s Non-Priority Collateral or any replacement lien not complying with this
Section 6.2. In no event shall the Revolving Lender seek or accept a replacement
Lien consisting of a Lien on Term Loan Priority Collateral.
 
6.3           Sale of Collateral; Waivers.  BFI agrees that it will not object
to or oppose a Disposition of any Revolving Credit Priority Collateral free and
clear of Liens or other claims under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, if the Revolving Lender has consented to
such Disposition of such assets, as long as all proceeds of such Disposition
received by the Revolving Lender on account of the Revolving Credit Obligations
will be applied to the permanent reduction of the Revolving Credit Obligations;
provided that BFI may raise any objections to any such Disposition of such
Collateral that could be raised by any creditor of the applicable Obligor whose
claims were not secured by any Liens on such Revolving Credit Priority
Collateral, provided such objections are not inconsistent with any other term or
provision of this Agreement and are not based on the status of BFI as a secured
creditor (without limiting the foregoing, BFI may not raise any objections based
on rights
 

 
 

--------------------------------------------------------------------------------

 

afforded by Sections 363(e) and (f) of the Bankruptcy Code to secured creditors
(or by any comparable provision of any Bankruptcy Law)) with respect to the
Liens granted in Revolving Credit Priority Collateral to BFI. No Junior Secured
Creditor shall initiate or prosecute or join with any other Person to initiate
or prosecute any claim, action or other proceeding (i) challenging the
enforceability of the Priority Secured Creditor’s claims as fully secured claims
with respect to all or part of the Priority Obligations secured by Priority
Collateral or for allowance of any Priority Obligations (including those
consisting of post-petition interest, fees or expenses) or opposing any action
by the Priority Secured Creditor to enforce their rights or remedies arising
under the applicable Documents as to its Priority in a manner which is not
prohibited by the terms of this Agreement, (ii) challenging the enforceability,
validity, priority (on terms inconsistent with this Agreement) or perfected
status of any Liens on any Priority Collateral securing the Priority Obligations
of the Primary Secured Creditors under the applicable Documents, (iii) asserting
any claims which any Obligor may hold with respect to the Priority Secured
Creditor, (iv) seeking to lift the automatic stay with respect to any
Enforcement Action against Collateral that, as to such Junior Secured Creditor,
is Non-Priority Collateral, to the extent that such action is opposed by the
Priority Secured Creditor as to such Collateral or (v) opposing a motion by the
Priority Secured Creditor to lift the automatic stay as to an Enforcement Action
with respect to Collateral that, as to such Priority Secured Creditor, is
Priority Collateral.
 
6.4           Invalidated Payments.  To the extent that either Secured Creditor
receives payments on its Priority Obligations or proceeds of Priority Collateral
for application to its Priority Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law,
common law, equitable cause or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise) (each a “Priority Claim Avoidance”), then
to the extent of such payment or proceeds received, such Priority Obligations,
or part thereof, intended to be satisfied by such payment or proceeds shall be
revived and continue in full force and effect as if such payments or proceeds
had not been received by such Priority Secured Creditor, and this Agreement, if
theretofore terminated, shall be reinstated in full force and effect as of the
date of such Priority Claim Avoidance, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the Lien priorities and
the relative rights and obligations of the Priority Secured Creditor and the
Junior Secured Creditors provided for herein with respect to any event occurring
on or after the date of such Priority Claim Avoidance.  The Junior Secured
Creditor with respect to any Collateral (that as to such Junior Secured Creditor
is Non-Priority Collateral) or Junior Obligations agrees that it shall be not
entitled to benefit from any Priority Claim Avoidance in respect of any such
Collateral or Junior Obligations, whether by preference or otherwise, it being
understood and agreed that the benefit of such Priority Claim Avoidance
otherwise allocable to it shall instead be allocated and turned over for
application in accordance with the priorities set forth in this Agreement.
 
6.5           Payments.  In the event of any Insolvency Proceeding involving any
Obligor all proceeds of Priority Collateral (including, without limitation, any
Distribution which would otherwise, but for the terms hereof, be payable or
deliverable in respect of the Junior Obligations as to such Priority Collateral)
shall be paid or delivered directly to Priority Secured Creditor (to be held
and/or applied by the Priority Secured Creditor in accordance with the terms of
the applicable Documents) until all Priority Obligations are Paid In Full before
any of the same shall be made to the Junior Secured Creditor on account of any
Junior Obligations, and each Junior Secured Creditor irrevocably authorizes,
empowers and directs any debtor, debtor in possession, receiver, trustee,
liquidator, custodian, conservator or other Person having authority, to pay or
otherwise deliver all such Distributions in respect of its Junior Obligations to
the Priority Secured Creditor; provided that the foregoing provision shall not
apply to Distributions made in respect of the Junior Obligations pursuant to a
plan of reorganization under the Bankruptcy Code with respect to an Obligor
which has received the affirmative vote of all classes composed of the Priority
Secured Creditors claims and which has been confirmed pursuant to a Final
Order.  Each Junior Secured Creditor also irrevocably authorizes and empowers
the Priority Secured Creditor, in the name of such
 

 
 

--------------------------------------------------------------------------------

 

Junior Secured Creditor, to demand, sue for, collect and receive any and all
such Distributions in respect of any Junior Obligations to which the Priority
Secured Creditor is entitled hereunder.
 
6.6           Rights as Unsecured Lenders.  In any Insolvency Proceeding, to the
extent not prohibited by this Agreement, each Secured Creditor may take any
action, file any pleading, appear in any proceeding and exercise rights and
remedies as unsecured creditors.
 
Section 7.                           Miscellaneous.
 
7.1           Termination.  Subject to Section 6.4, this Agreement shall
terminate and be of no further force and effect upon the first to occur of the
Payment in Full of (a) the Term Loan Obligations or (b) the Revolving Credit
Obligations.
 
7.2           Successors and Assigns; No Third Party Beneficiaries.
 
(a)         This Agreement shall be binding upon each Secured Creditor and its
respective successors and assigns and shall inure to the benefit of each Secured
Creditor and its respective successors, participants and assigns.  No other
Person shall have or be entitled to assert rights or benefits hereunder.
 
(b)         Each Secured Creditor reserves the right to grant participations in,
or otherwise sell, assign, transfer or negotiate all or any part of, or any
interest in, their respective Obligations; provided that no Secured Creditor
shall be obligated to give any notices to or otherwise in any manner deal
directly with any participant in the Obligations and no participant shall be
entitled to any rights or benefits under this Agreement, except through the
Secured Creditor with which it is a participant.
 
(c)         In connection with any participation or other transfer or
assignment, a Secured Creditor (i) may, subject to its respective Documents,
disclose to such assignee, participant or other transferee or assignee all
documents and information which such Secured Creditor now or hereafter may have
relating to any Obligor or the Collateral and (ii) shall disclose to such
participant or other transferee or assignee the existence and terms and
conditions of this Agreement.
 
7.3           Notices.  All notices and other communications provided for
hereunder shall be in writing and shall be sent by registered mail, return
receipt requested, sent by overnight courier, telecopied or delivered, as
follows:
 
(a)           if to BFI, to it at the following address:
 


Attention:              Black Forest International, LLC
c/o BCGU, LLC
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Telephone:                       (760) 804-8844, ext. 206
Telecopier:                        (760) 804-8845


with a copy to:


Hodgson Russ, LLP
Attention:              Ronniel Levy, Esq.
1540 Broadway, 24th Floor

 
 

--------------------------------------------------------------------------------

 

New York, New York 10036
Telephone:                     (212) 751-4300
Telecopier:                      (212) 751-0928


(b)           if to the Revolving Lender, to it at the following address:
 
Greenfield Commercial Credit, LLC
300 E. Long Lake Rd., Suite 180
Bloomfield Hills, Michigan 48304
Attention: Edward P. Lewan, Senior Vice President
Telephone:
Telecopier:


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 7.3.  All such notices and other communications shall be
effective (i) if sent by registered mail, return receipt requested, when
received or 3 Business Days after mailing, whichever first occurs, (ii) if
telecopied, when transmitted and a confirmation is received, provided the same
is on a Business Day and, if not, on the next Business Day or (iii) if delivered
by messenger or overnight courier, upon delivery, provided the same is on a
Business Day and, if not, on the next Business Day.
 
 
7.4           Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, and each such counterpart shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.
 
7.5           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.  THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG
THE PARTIES HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF
OR RELATING TO THIS AGREEMENT; PROVIDED THAT THE PARTIES HERETO ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK, NEW YORK.
 
7.6           MUTUAL WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS
RELATED THERETO.
 
7.7           Amendments.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Person from the terms hereof,
shall in any event be effective unless it is in writing and signed by BFI.  In
no event shall the consent of any Obligor be required in connection with any
amendment or other modification of this Agreement, provided, however, that no
amendment or
 

 
 

--------------------------------------------------------------------------------

 

modification of this Agreement that increases any obligation of any Obligor
shall be effective against such Obligor unless such amendment or modification is
in writing and signed by such Obligor.
 
7.8           No Waiver.  No failure or delay on the part of either Secured
Creditor in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.
 
7.9           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction.
 
7.10           Further Assurances.  Each party hereto agrees to cooperate fully
with each other party hereto to effectuate the intent and provisions of this
Agreement and, from time to time, to execute and deliver any and all other
agreements, documents or instruments, and to take such other actions, as may be
reasonably necessary or desirable to effectuate the intent and provisions of
this Agreement.
 
7.11           Headings.  The section headings contained in this Agreement are
and shall be without meaning or content whatsoever and are not part of this
Agreement.
 
7.12           Credit Analysis.  The Secured Creditors shall each be responsible
for keeping themselves informed of (a) the financial condition of the Obligors
and all other all endorsers, obligors and/or guarantors of the  Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the
Obligations.  Neither Secured Creditor shall have any duty to advise the other
Secured Creditor of information known to it regarding such condition or any such
other circumstances.  Neither Secured Creditor assumes any liability to the
other Secured Creditor or to any other Person with respect to:  (i) the
financial or other condition of Obligors under any instruments of guarantee with
respect to the Obligations, (ii) the enforceability, validity, value or
collectibility of the Obligations, any Collateral therefor or any guarantee or
security which may have been granted in connection with any of the Obligations
or (iii) any Obligor’s title or right to transfer any Collateral or security.
 
7.13           Waiver of Claims.  To the maximum extent permitted by law, each
party hereto waives any claim it might have against either Secured Creditor with
respect to, or arising out of, any action or failure to act or any error of
judgment or negligence, mistake or oversight whatsoever on the part of any other
party hereto or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Documents or any
transaction relating to the Collateral in accordance with this
Agreement.  Neither of the Secured Creditors, nor any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or,
except as specifically provided herein, shall be under any obligation to Dispose
of any Collateral upon the request of any Obligor or either Secured Creditor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.
 
7.14           Conflicts.  In the event of any conflict between the provisions
of this Agreement and the provisions of the Documents, the provisions of this
Agreement shall govern.
 
7.15           Specific Performance.  Each of BFI and the Revolving Lender may
demand specific performance of this Agreement and on behalf of itself hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action which may be brought by the other Secured Creditor.
 

 
 

--------------------------------------------------------------------------------

 

7.16           Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Creditors.  None of the Obligors or any other
creditor thereof shall have any rights hereunder, and none of the Obligors may
rely on the terms hereof.  Nothing in this Agreement is intended to or shall
impair the obligations of Obligors, which are absolute and unconditional, to pay
the Term Loan Obligations and the Revolving Credit Obligations as and when the
same shall become due and payable in accordance with their terms
 
7.17           Lien Priority Provisions; Subrogation.  This Agreement and the
rights and benefits hereunder shall inure solely to the benefit of BFI and the
Revolving Lender and their respective successors and permitted assigns and no
other Person (including the Obligors or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert rights or benefits hereunder.  Each Junior Secured
Creditor hereby agrees that until the Term Loan Termination Date, if the Junior
Secured Creditor is the Revolving Lender, or the Revolving Credit Termination
Date, if the Junior Secured Creditor is BFI, it will not assert any rights of
subrogation it or they may acquire as a result of any payment
hereunder.  Nothing contained in this Agreement is intended to or shall impair
the obligation of any Obligor to pay the Obligations as and when the same shall
become due and payable in accordance with their respective terms.
 
7.18           Entire Agreement.  This Agreement and the Documents embody the
entire agreement of the Obligors, BFI and the Revolving Lender with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings relating to the subject matter hereof and thereof and any draft
agreements, negotiations and/or discussions involving any Obligor, BFI or the
Revolving Lender relating to the subject matter hereof.
 
7.19           Attorneys’ Fees and Expenses.  In the event of any litigation
arising from a dispute concerning this Agreement, the prevailing party shall be
entitled to award of reasonable attorneys’ fees and expenses incurred in
connection with such dispute and litigation
 
7.20           Prior Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, each obligation of the Revolving Lender
hereunder, and each right and remedy of BFI hereunder, is subject in all
respects to the obligations of the Revolving Lender under an Amended And
Restated Intercreditor Agreement, dated as of July 31, 2007, by and among the
Revolving Lender, Fourth Third LLC, as agent, Earth LNG, Inc. and certain other
Persons, as heretofore amended, modified or supplemented from time to time (the
“Prior Intercreditor Agreement”).  The Revolving Lender shall not be obligated
to perform any obligation under this Agreement, and BFI shall not attempt to
enforce any right or remedy under this Agreement, to the extent that the
performance of such obligation by the Revolving Lender or the enforcement of
such right or remedy by BFI would violate any obligation of the Revolving
Lender, or interfere with the enforcement of any right or remedy of the
Revolving Lender, under the Prior Intercreditor Agreement.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
BLACK FOREST INTERNATIONAL, LLC
By: BCGU, LLC, its administrative manager
By: Business Consulting Group Unlimited, Inc., its
       Administrative manager




By:                      /s/ Brad Bingham
Name:                 Brad Bingham, Esq.
Title:                   Attorney in Fact






GREENFIELD COMMERCIAL CREDIT, LLC, as Revolving Lender


By: GCC Management, Inc.
Its Manager




By:  /s/ Edward P. Lewan
       Edward P. Lewan
       Senior Vice President

 
 

--------------------------------------------------------------------------------

 

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.
 
OBLIGORS:


PNG VENTURES, INC., a Nevada corporation


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:  Chief Executive Officer


APPLIED LNG TECHNOLOGIES
USA, L.L.C., a Delaware limited liability
company


By: New Earth LNG, LLC, a Delaware
limited liability company, its sole
member


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:  President


FLEET STAR, INC., a Delaware
corporation


By: /s/ Dennis G. McLaughlin, III
Name:  Dennis G. McLaughlin, III
Title:   Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 



EARTH LEASING, INC., a Texas
corporation


By: /s/ Dennis G. McLaughlin, III
Name:  Dennis G. McLaughlin, III
Title:  Chief Executive Officer


ARIZONA LNG, L.L.C., a
Nevada limited liability company


By: New Earth LNG, LLC, a Delaware
limited liability company, its sole
member


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:   President


NEW EARTH LNG, LLC, a
Delaware limited liability company


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:   President





 
 

--------------------------------------------------------------------------------

 
